     Case 2:17-cv-00342-WKW-SRW Document 35 Filed 02/02/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 MARCUS ANTONIO JONES,                     )
 #203884,                                  )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )     CASE NO. 2:17-CV-342-WKW
                                           )               [WO]
 OFFICER JAMES NOLIN,                      )
                                           )
              Defendant.                   )

                                      ORDER

      On January 8, 2021, the Eleventh Circuit Court of Appeals construed

Plaintiff’s June 16, 2020 filing (Doc. # 30) as a notice of appeal of the June 15, 2020

final judgment. (Doc. # 31.) On January 29, 2021, the Eleventh Circuit Court of

Appeals granted Plaintiff an extension of time until February 26, 2021, to file a

motion for leave to proceed in forma pauperis on appeal. (Doc. # 34.) In the interest

of efficiency and for the benefit of Plaintiff, it is ORDERED that the notice of appeal

(Doc. # 30) is construed as containing a motion for leave to proceed in forma

pauperis on appeal.

      “An appeal may not be taken in forma pauperis if the trial court certifies in

writing that it is not taken in good faith.” 28 U.S.C. § 1915(a). In making that

determination, the court uses an objective standard, such as whether the appeal is

“frivolous,” Coppedge v. United States, 369 U.S. 438, 445 (1962), or “has no
     Case 2:17-cv-00342-WKW-SRW Document 35 Filed 02/02/21 Page 2 of 2




substantive merit,” United States v. Bottoson, 644 F.2d 1174, 1176 (5th Cir. Unit B

May 1981). 1

       Applying this standard, the court is of the opinion, for the reasons stated in

the Recommendation of the Magistrate Judge (Doc. # 27) and the Order adopting

the Recommendation (Doc. # 28), that Plaintiff’s appeal is without a legal or factual

basis and accordingly is frivolous for purposes of Plaintiff’s motion. See Rudolph

v. Allen, 666 F.2d 519, 520 (11th Cir. 1982).

       Accordingly, it is ORDERED that Plaintiff’s motion for leave to proceed on

appeal in forma pauperis (Doc. # 30) is DENIED.

       DONE this 2nd day of February, 2021.

                                                         /s/ W. Keith Watkins
                                                   UNITED STATES DISTRICT JUDGE




       1
          In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent all of the decisions of the former Fifth Circuit handed down
prior to the close of business on September 30, 1981.

                                               2
